Exhibit EMPLOYMENT AGREEMENT THIS AGREEMENT, made and entered into this day of , , by and between PATRICK INDUSTRIES, INC., an Indiana corporation, hereinafter referred to for convenience as “PATRICK”, and , hereinafter referred to for convenience as “EMPLOYEE,” RECITALS: A.Patrick desires to continue the employment of Employee, and Employee desires to continue his employment with Patrick under the terms and conditions set forth in this Agreement. B.Patrick is a manufacturer of building products and materials for sale to the Manufactured Housing and Recreational Vehicle Industries in the United States, and a supplier of products to other markets, including furniture, marine, architectural, and automotive, and an independent wholesale distributor of pre-finished wall and ceiling panels, particleboard, hardboard siding, roofing products, high pressure laminates, passage doors, building hardware, insulation, and other related products (“Patrick’s Business”). C.Employee has been or will be employed in the position of .This Agreement shall be deemed amended to reflect any actual change in the position, duties, or responsibilities of Employee. D.Employee has or will become acquainted with the affairs of Patrick, its officers and employees, its services, products, business practices, business relationships, and the needs and requirements of its customers or prospective customers, trade secrets, Intellectual Property, Works, Confidential Information, and other property that is proprietary to Patrick.This Agreement is entered into to protect each of these interests of Patrick and Patrick’s goodwill, and to prevent unfair competition in the event of the use or disclosure of Confidential Information or trade secrets by Employee. NOW, THEREFORE, in consideration of Employee’s continued employment by Patrick, acknowledged by the parties as valuable consideration and for other valuable consideration, the parties hereby agree as follows: 1.Employment and Compensation.Employee is hereby employed by Patrick, and he shall assist in Patrick’s business by performing the duties, having the responsibilities, and by performing such other services for Patrick as may from time to time be assigned by Patrick to him.All services performed by Employee for Patrick shall be performed in accordance with Patrick’s instructions relating thereto.Employee’s job performance shall be subject to regular review and evaluation by Patrick.Employee’s employment with Patrick shall be on a full-time basis and, while employed by it, he shall not engage, directly or indirectly, in any activity, employment or business venture, whether or not for remuneration, that might reasonably be expected to be detrimental to Patrick, conflict with his commitment and loyalty to Patrick, result in a conflict of interest, or adversely affect the proper performance of his duties.Patrick shall pay Employee an annualized salary of ($XXXXXXXXX).Employee shall be eligible for such benefits as are made available to all other full-time salaried employees of Patrick, as such benefits are amended from time to time by Patrick, including, but not limited to, medical and health insurance programs.Employee’s salary shall be subject to review periodically by Patrick in accordance with its customary salary review process. 2.Term.This agreement and Employee’s employment hereunder shall continue on an at-will basis until terminated by one of the parties hereto. In the event Patrick terminates Employee’s employment without cause during this agreement, Patrick shall make a separation payment to Employee equivalent tomonths of his salary (payable in equal installments over the month period after the termination of his employment). The parties understand and agree that Employee’s resignation from employment, for any reason, with or without cause, shall not result in any obligation by Patrick to make any separation payment to him.Furthermore, as a condition precedent to the payment of separation pay to Employee after this Agreement is terminated without cause by Patrick during the Agreement, Employee and Patrick shall sign a Mutual Release of Claims in a form satisfactory to Patrick and Employee.All obligations of Employee contained in paragraphs 3 through 7, inclusive hereof, shall survive the termination of this Agreement and his employment hereunder.Additionally, any amounts owed by Employee to Patrick shall be deducted from the separation pay that is paid to him.Except to the extent otherwise provided by applicable state or federal law, benefits shall cease upon termination of employment for any reason. For purposes of this Agreement, termination for “cause” means Employee’s: (a) commission of an act of dishonesty, fraud, theft, or embezzlement; (b) sabotage or intentional failure to act on the direction of an Officer or the Board of Directors of Patrick or any affiliate; (c) engagement, directly or indirectly, in a business or occupation (as a proprietor, partner, officer, shareholder, or employee, or otherwise) in competition with Patrick or any of its affiliates, or his commission of a breach of paragraphs 3 through 7 of this Agreement; (d) other material breach of this Agreement; (e) indictment or conviction for a felony violation of a criminal law, other than motor vehicle offenses; (f) the use or possession of illegal drugs; or (g) failure to achieve and/or perform, to Patrick’s satisfaction, Employee’s duties and responsibilities (other than due to disability); provided, however, that no termination may take place under this subparagraph (g) unless and until Employee has been given at least forty-five (45) days’ prior written notice of the deficiency which shall provide him with an opportunity to correct it, and at the end of such period Patrick may, if it desires, terminate his employment if it determines that he has not performed or corrected any deficiency in a manner satisfactory to Patrick. Employee agrees to give Patrick at least thirty (30) days’ prior written notice of his resignation of employment.If Employee provides such notice of resignation, Patrick may, after receiving such notice, move the effective date of Employee’s resignation to an earlier date by providing notice of same to Employee, and such action by Patrick shall not be deemed a termination without cause under this Agreement.Rather, the Employee’s effective date of resignation shall be the date so designated by Patrick. 3.Confidential Information and Records A.Confidential Information Defined.Employee has or may have access to or knowledge of trade secrets and other information about Patrick which is confidential or proprietary to Patrick, including but not limited to (1) information about
